DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for updating a HD map, comprising: receiving, by a communication interface, a first data frame of a target region acquired by at least one sensor equipped on a survey vehicle dispatched to survey the target region in order to update the HD map; constructing, by at least one processor, a local HD map based on the first data frame; receiving, by the communication interface, a second data frame of the target region acquired by the at least one sensor; updating, by the at least one processor, the local HD map using the second data frame based on relative location and pose information associated with the second data frame relative to the local HD map; and updating the HD map based on the updated local HD map.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A system for updating a HD map, comprising: a communication interface configured to receive a first data frame of a target region and a second data frame of the target region acquired by at least one sensor via network wherein the at least 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 20, A non-transitory computer-readable medium having a computer program stored thereon, wherein the computer program, when executed by at least one processor, performs a method for updating a HD map, the method comprising: receiving a first data frame of a target region acquired by at least one sensor equipped on a survey vehicle dispatched to survey the target region in order to update the HD map; constructing a local HD map based on the first data frame; receiving a second data frame of the target region acquired by the at least one sensor; updating the local HD map using the second data frame based on relative location and pose information associated with the second data frame relative to the local HD map; and updating the HD map based on the updated local HD map.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.